United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.G., Appellant
and
U.S. POSTAL SERVICE, BULK MAIL
CENTER, Edison, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1672
Issued: March 19, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 3, 2013 appellant, through his attorney, filed a timely appeal of a March 20, 2013
Office of Workers’ Compensation Programs’ (OWCP) merit decision addressing his traumatic
injury claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he
sustained a traumatic injury on July 31, 2012.
On appeal counsel argued that appellant had submitted sufficient factual and medical
evidence to establish his traumatic injury claim or to require additional development by OWCP.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 7, 2012 appellant, then a 43-year-old clerk, filed a traumatic injury claim
alleging that he developed lower back pain as well as numbness in both legs and feet due to
twisting and turning while moving boxes and turning on a machine on July 31, 2012. The
employing establishment completed an authorization for examination and/or treatment on
August 8, 2012. Appellant stopped work on July 31, 2012.
Appellant submitted a statement dated August 7, 2012 and noted that on July 31, 2012 he
experienced lower back pain and numbness down both legs beginning on 12:45 a.m. while at
work.
In a letter dated August 22, 2012, OWCP requested additional factual and medical
evidence from appellant and allowed 30 days for a response.
Dr. Frank M. Moore, a Board-certified neurosurgeon, completed a form report on
August 15, 2012 and indicated that appellant was disabled due to pain with twisting following a
lumbar fusion. He stated that appellant may not be able to return to his position until further
notice.
Appellant submitted a narrative statement dated September 6, 2012, which noted that he
was working on a conveyor belt on July 31, 2012 lifting boxes that weighed between 5 and 70
pounds. He stated that he had to twist and reach to lift the boxes and place them on the belt.
Appellant stated that he had no pain when he began working on July 31, 2012, but that at
3:30 a.m. he asked to leave work due to his back pain. He stated that his supervisors required
him to file a new injury form despite his statements that his pain was the result of a prior injury,
on November 8, 2009, claim number xxxxxx692.2
By decision dated September 27, 2012, OWCP denied appellant’s claim on the grounds
that he failed to submit any medical evidence of a diagnosed condition in connection with his
employment injury.
Counsel requested an oral hearing before an OWCP hearing representative on
October 10, 2012. Dr. Moore completed a note dated August 10, 2011 which stated that
appellant’s symptoms were worsening with increasing numbness in both legs and he
recommended a decompressive laminectomy at L3-4 and L4-5. Appellant underwent an
intervertebral fusion at L3-4 and L4-5 on September 22, 2011. On July 2, 2012 Dr. Moore
examined appellant and noted appellant’s report of discomfort in the lumbosacral area following
a workday including twisting 4,000 times. He examined appellant on August 15, 2012 and stated
that his low back symptomatology had improved with time, but that he remained partially
disabled. In a report dated September 24, 2012, Dr. Moore stated that appellant had previously
2

The Board notes that appellant has a separate claim for a back injury in claim number xxxxxx692. This claim is
not currently before the Board. Appellant returned to work on May 25, 2012 following surgery under this claim and
stopped his light-duty work on July 31, 2012 within 90 days of his return to work. OWCP’s procedures provide a
separate standard for recurrences of disability within the first 90 days of a return to duty. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.7 (October 2009) (superseded June 2013).

2

undergone a lumbar decompression, fusion and instrumentation at L3-4 and L4-5. He stated that
appellant reported residual numbness in both legs and exacerbations of low back symptoms with
work activities of repetitive lifting and twisting.
Appellant was unable to testify at the oral hearing on February 6, 2013 due to recent back
surgery. He submitted a narrative statement describing his history of back injury at the
employing establishment beginning on August 19, 2003. Appellant stated that he experienced a
second back injury on November 18, 2009. Both claims were accepted. Appellant noted that he
returned to light-duty work following surgery on May 25, 2012 with a lifting restriction of 25
pounds. He continued to bend, twist, pull and push and continued to experience back pain, but
completed his work. Appellant stated that on July 31, 2012 he initially experienced minimal
pain but that as the day progressed his low back pain became intense and began to shoot into his
legs. He stated that he first received medical treatment on August 6, 2012 and first saw
Dr. Moore on August 15, 2012. On January 31, 2013 appellant underwent additional surgery to
replace hardware. He stated that he “helped boxes down the slide that got stuck on their way to
his station.” Appellant stated that he believed that some of the boxes were as heavy as 70
pounds. He stated that he did not lift and carry boxes, but sometimes took boxes off of the floor
and put them on the belt. Appellant also stated that he twisted to the left and pushed a button to
start the machine.
Dr. Moore completed a report on February 6, 2013 and stated that appellant’s low back
pain became significantly worse after a lifting and twisting episode on July 31, 2012. He stated
that appellant had “acute exacerbation of his underlying symptomatology.” Dr. Moore examined
appellant on August 15, 2012 and diagnosed mechanical low back pain with radiculopathy. He
stated, “It was felt that on July 31, 2012 the lifting and twisting incident caused aggravation of
his preexisting condition.” Dr. Moore stated, “His job description entailed heavy lifting with a
twisting motion. The job description is responsible for his recurrent symptomatology of lumbar
pain with lower extremity radiculopathy including weakness and numbness in both legs. These
symptoms required surgical decompression which was performed on January 31, 2013.”
By decision dated March 20, 2013, OWCP’s hearing representative denied appellant’s
claim on the grounds that there was no specific incident of employment on July 31, 2012 that
caused any aggravation of appellant’s back condition and that by August 15, 2012 his symptoms
had improved.
LEGAL PRECEDENT
OWCP defines a traumatic injury as, “[A] condition of the body caused by a specific
event or incident, or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain which is identifiable as to
time and place of occurrence and member or function of the body affected.”3 In order to
determine whether an employee actually sustained an injury in the performance of duty, OWCP
begins with an analysis of whether fact of injury has been established. Generally, fact of injury
consists of two components which must be considered in conjunction with one another. The first
component to be established is that the employee actually experienced the employment incident
3

20 C.F.R. § 10.5(ee).

3

which is alleged to have occurred.4 The second component is whether the employment incident
caused a personal injury and generally can be established only by medical evidence.
With respect to the first component of fact of injury, the employee has the burden of
establishing the occurrence of an injury at the time, place and in the manner alleged, by a
preponderance of the reliable, probative and substantial evidence. An injury does not have to be
confirmed by eyewitnesses in order to establish the fact that an employee sustained an injury in
the performance of duty, but the employee’s statements must be consistent with the surrounding
facts and circumstances and his subsequent course of action. An employee has not met his
burden of proof of establishing the occurrence of an injury when there are such inconsistencies in
the evidence as to cast serious doubt upon the validity of the claim. Such circumstances as late
notification of injury, lack of confirmation of injury, continuing to work without apparent
difficulty following the alleged injury and failure to obtain medical treatment may, if otherwise
unexplained, cast sufficient doubt on an employee’s statements in determining whether a prima
facie case has been established. However, an employee’s statement alleging that an injury
occurred at a given time and in a given manner is of great probative value and will stand unless
refuted by strong or persuasive evidence.5
Second, the employee must submit sufficient evidence, generally only in the form
medical evidence, to establish that the employment incident caused a personal injury.6 A
medical report is of limited probative value on a given medical question if it is unsupported by
medical rationale.7 Medical rationale includes a physician’s detailed opinion on the issue of
whether there is a causal relationship between the claimant’s diagnosed condition and the
implicated employment activity. The opinion of the physician must be based on a complete
factual and medical background of the claim, must be one of reasonable medical certainty, and
must be supported by medical reasoning explaining the nature of the relationship between the
diagnosed condition and specific employment activity identified by the claimant.8
ANALYSIS
Appellant filed a traumatic injury claim alleging that on July 31, 2012 he was performing
his job duties of lifting and twisting when he experienced low back pain and shooting pain into
his legs. He stopped work. Appellant has noted that he had two previous claims for back injury
and was recovering from back surgery on September 22, 2011. He returned to light-duty work
on May 25, 2012 and stopped work on July 31, 2012. Appellant provided several statements that
he was performing his regular light-duty work on July 31, 2012 when he experienced an increase
in his back pain, such that he could no longer work. He stopped work on July 31, 2012 and did
not return.
4

Elaine Pendleton, 40 ECAB 1143 (1989).

5

D.B., 58 ECAB 464, 466-67 (2007).

6

J.Z., 58 ECAB 529 (2007).

7

T.F., 58 ECAB 128 (2006).

8

A.D., 58 ECAB 149 (2006).

4

OWCP’s hearing representative denied appellant’s traumatic injury claim on the grounds
that there was no specific incident of employment on July 31, 2012. The Board notes that a
traumatic injury claim includes a series of events or incidents, within a single workday or shift.
Such condition must be caused by external force, including stress or strain which is identifiable
as to time and place of occurrence and member or function of the body affected. Appellant has
identified a series of events within a single workday, July 31, 2012, caused by lifting and
twisting, which affected his back resulting in pain and radiculopathy. The Board finds that the
evidence is sufficient to establish that an event within the definition of a traumatic injury
occurred on July 31, 2012.
The Board finds, however, that appellant has not submitted sufficient medical evidence to
establish his claim. The medical evidence consists of reports from Dr. Moore who examined
appellant on August 10, 2011 and recommended a decompressive laminectomy at L3-4 and
L4-5. Appellant underwent this surgery on September 22, 2011. Dr. Moore examined appellant
on July 2, 2012 and noted appellant’s report of discomfort in the lumbosacral area following a
workday including twisting 4,000 times. In a report dated September 24, 2012, he stated that
appellant reported residual numbness in both legs and exacerbations of low back symptoms with
work activities of repetitive lifting and twisting. Dr. Moore completed a report on February 6,
2013 and stated that appellant’s low back pain became significantly worse after a lifting and
twisting episode on July 31, 2012. He stated that appellant had “acute exacerbation of his
underlying symptomatology.” These reports are not sufficient to meet appellant’s burden of
proof as Dr. Moore merely repeated appellant’s complaints of increased symptoms without
providing any opinion supporting a causal relationship between appellant’s condition and his
employment activities on July 31, 2012.
On August 15, 2012 Dr. Moore diagnosed mechanical low back pain with radiculopathy
and stated that appellant’s employment activities of lifting and twisting on July 31, 2012 caused
aggravation of his preexisting condition. He stated, “[Appellant’s] job description entailed heavy
lifting with a twisting motion. The job description is responsible for his recurrent
symptomatology of lumbar pain with lower extremity radiculopathy including weakness and
numbness in both legs. These symptoms required surgical decompression which was performed
on January 31, 2013.” In a narrative report dated February 6, 2013, Dr. Moore stated that
appellant’s low back pain became significantly worse after a lifting and twisting episode on
July 31, 2012.
He stated that appellant had “acute exacerbation of his underlying
symptomatology.” Dr. Moore stated, “It was felt that on July 31, 2012 the lifting and twisting
incident caused aggravation of his preexisting condition.” He diagnosed lumbar pain with lower
extremity radiculopathy including weakness and numbness in both legs. While these reports
provide an accurate history of injury and an opinion that appellant’s employment aggravated his
underlying condition, Dr. Moore did not provide the necessary rationalized medical opinion
evidence needed to meet appellant’s burden of proof. He did not explain how appellant’s
employment activities on July 31, 2012 resulted in an aggravation of his underlying back
condition. Without medical reasoning supporting his conclusions of causal relationship,
Dr. Moore’s reports are not sufficient to meet appellant’s burden of proof.

5

CONCLUSION
The Board finds that appellant has submitted sufficient factual evidence to establish that
his claim is a traumatic injury. The Board further finds that he has not submitted sufficient
medical evidence to meet his burden of proof in establishing that he developed radiculopathy as
a result of his employment.
ORDER
IT IS HEREBY ORDERED THAT the March 20, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: March 19, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

